



Exhibit 10.8
Directors Phantom Unit Grant


FORM OF AMERIGAS PROPANE, INC.
2010 LONG-TERM INCENTIVE PLAN
ON BEHALF OF AMERIGAS PARTNERS, L.P.
PHANTOM UNIT GRANT LETTER
This PHANTOM UNIT GRANT, dated _____________ (the “Date of Grant”), is delivered
by AmeriGas Propane, Inc. (the “Company”) to __________________ (the
“Participant”).
RECITALS
WHEREAS, the AmeriGas Propane, Inc. 2010 Long-Term Incentive Plan on Behalf of
AmeriGas Partners, L.P. (the “Plan”) provides for the grant of Phantom Units
(“Phantom Units”) with respect to common units of AmeriGas Partners, L.P.
(“APLP”);
WHEREAS, the Plan has been adopted by the Board of Directors of the Company (the
“Board”), and approved by common unit holders of APLP (“Unitholders”);
WHEREAS, a Phantom Unit is a Phantom Unit that represents the value of one
common unit of APLP (“Common Unit”); and
WHEREAS, the Board has decided to grant Phantom Units to the Participant on the
terms described below.
NOW, THEREFORE, the parties to this Grant Letter, intending to be legally bound
hereby, agree as follows:
1.Grant of Phantom Units.
(a)    Subject to the terms and conditions set forth in this Grant Letter, the
Board hereby awards the Participant an award of _________ Phantom Units (as
defined in Section 4). The Phantom Units are granted with Distribution
Equivalents (as defined in Section 4).
(b)    The Company shall keep records in an Account (as defined in Section 4) to
reflect the number of Phantom Units and Distribution Equivalents credited to the
Participant. Fractional Phantom Units shall accumulate in the Participant’s
Account and shall be added to other fractional Phantom Units to create whole
Phantom Units.
2.    Distribution Equivalents with Respect to Phantom Units.





--------------------------------------------------------------------------------





(a)    Crediting of Distribution Equivalents. From the Date of Grant until the
Participant’s Account has been fully distributed, on each payment date for a
distribution paid by APLP on its Common Units, the Company shall credit to the
Participant’s Account an amount equal to the Distribution Equivalent associated
with the Phantom Units credited to the Participant on the record date for the
distribution.
(b)    Conversion to Phantom Units. On the last day of each Plan Year (as
defined in Section 4), the amount of the Distribution Equivalents credited to
the Participant’s Account during that Plan Year shall be converted to a number
of Phantom Units, based on the Unit Value (as defined in Section 4) on the last
day of the Plan Year. In the event of a Change of Control (as defined in the
Plan) or in the event the Participant dies or Separates from Service (as defined
in Section 4) prior to the last day of the Plan Year, as soon as practicable
following such event, and in no event later than the date on which Phantom Units
are redeemed in accordance with Section 3, the Company shall convert the amount
of Distribution Equivalents previously credited to the Participant’s Account
during the Plan Year to a number of Phantom Units based on the Unit Value on the
date of such Change of Control, death or Separation from Service.
3.    Events Requiring Redemption of Phantom Units.
(a)    Redemption. The Company shall redeem Phantom Units credited to the
Participant’s Account at the times and in the manner prescribed by this Section
3. When Phantom Units are to be redeemed, the Company will determine the Unit
Value of the Phantom Units credited to the Participant’s Account as of the date
of the Participant’s Separation from Service or death. Except as described in
subsection (c) below, an amount equal to 65% of the aggregate Unit Value will be
paid in the form of whole Common Units (with fractional Common Units paid in
cash), and the remaining 35% of the aggregate Unit Value will be paid in cash.
(b)    Separation from Service or Death. In the event the Participant Separates
from Service or dies, the Company shall redeem all the Phantom Units then
credited to the Participant’s Account as of the date of the Participant’s
Separation from Service or death. In the event of a Separation from Service, the
redemption amount shall be paid within 30 business days after the date of the
Participant’s Separation from Service. In the event of death, the redemption
amount shall be paid to the Participant’s estate within 60 business days after
the Participant’s death.
(c)    Change of Control. In the event of a Change of Control, the Company shall
redeem all the Phantom Units then credited to the Participant’s Account. The
redemption amount shall be paid in cash on the closing date of the Change of
Control (except as described below). The amount paid shall equal the product of
the number of Phantom Units being redeemed multiplied by the Unit Value at the
date of the Change of Control. However, in the event that the transaction
constituting a Change of Control is not a change in control event under section
409A of the Code (as defined in Section 4), the Participant’s Phantom Units
shall be redeemed and paid in cash upon Separation from Service or death on the
applicable date described in subsection (b) above (based on the aggregate Unit
Value on the date of Separation from Service or death as determined by the
Board), instead of upon the Change of Control pursuant to this subsection (c).
If payment is delayed after the Change of Control, pursuant to the preceding


2



--------------------------------------------------------------------------------





sentence, the Board may provide for the Phantom Units to be valued as of the
date of the Change of Control and interest to be credited on the amount so
determined at a market rate for the period between the Change of Control date
and the payment date.
(d)    Deferral Elections. Notwithstanding the foregoing, pursuant to the
Deferral Plan, the Participant may make a one-time, irrevocable election to
elect to have all of the Participant’s Phantom Units credited to the
Participant’s account under the Deferral Plan on the date of the Participant’s
Separation from Service, in lieu of the redemption and payments described in
subsection (b) above. If the Participant makes a deferral election, the
Participant’s Phantom Units will be credited to the Participant’s account under
the Deferral Plan at Separation from Service and the amount credited to the
Deferral Plan shall be distributed in accordance with the provisions of the
Deferral Plan. If the Participant makes a deferral election under the Deferral
Plan and a Change of Control occurs: (i) subsection (c) above shall apply if the
Change of Control occurs before the Participant’s Separation from Service and
(ii) the terms of the Deferral Plan shall apply if the Change of Control occurs
after or simultaneously with the Participant’s Separation from Service. An
election under the Deferral Plan shall be made in writing, on a form and at a
time prescribed by the committee that administers the Deferral Plan and shall be
irrevocable upon submission to the Corporate Secretary. A deferral election
shall be made in accordance with section 409A of the Code.
4.    Definitions. For purposes of this Grant Letter, the following terms will
have the meanings set forth below:
(a)    “Account” means the Company’s bookkeeping account established pursuant to
Section 1, which reflects the number of Phantom Units and the amount of
Distribution Equivalents standing to the credit of the Participant.
(b)    “APLP” means AmeriGas Partners, L.P.
(c)    “Distribution Equivalent” means an amount determined by multiplying the
number of Common Units subject to Phantom Units by the per-Common Unit cash
distribution, or the per-Common Unit fair market value of any distribution in
consideration other than cash, paid by APLP on its Common Units.
(d)    “Code” means the Internal Revenue Code of 1986, as amended.
(e)    “Deferral Plan” means the UGI Corporation 2009 Deferral Plan, as amended
and restated.
(f)    “Plan Year” means the calendar year.
(g)    “Separates from Service” or “Separation from Service” means the
Participant’s termination of service as a non‑employee director and as an
employee of the Company for any reason other than death and shall be determined
in accordance with section 409A of the Code.


3



--------------------------------------------------------------------------------





(h)    “Phantom Unit” means the right of the Participant to receive a Common
Unit, or an amount based on the value of a Common Unit, subject to the terms and
conditions of this Grant Letter and the Plan.
(i)    “Unit Value” means, at any time, the value of each Phantom Unit, which
value shall be equal to the Fair Market Value (as defined in the Plan) of a
Common Unit on such date.
5.    Taxes. All obligations of the Company under this Grant Letter shall be
subject to the rights of the Company as set forth in the Plan to withhold
amounts required to be withheld for any taxes, if applicable.
6.    Conditions. The obligation of the Company to deliver Common Units shall
also be subject to the condition that if at any time the Board shall determine
in its discretion that the listing, registration or qualification of the Common
Units upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issue of Common Units,
the Common Units may not be issued in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Board. The issuance of
Common Units to the Participant pursuant to this Grant Letter is subject to any
applicable taxes and other laws or regulations of the United States or of any
state having jurisdiction thereof.
7.    Grant Subject to Plan Provisions.
(a)    This grant is made pursuant to the Plan, which is incorporated herein by
reference, and in all respects shall be interpreted in accordance with the Plan.
The grant and payment of Phantom Units are subject to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Board in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) the registration, qualification or
listing of the Common Units issued under the Plan, (ii) changes in
capitalization of APLP and (iii) other requirements of applicable law. The Board
shall have the authority to interpret and construe this Grant Letter pursuant to
the terms of the Plan, and its decisions shall be conclusive as to any questions
arising hereunder.
(b)    All Common Units issued pursuant to this grant shall be subject to any
applicable policies implemented by the Board of Directors of the Company, as in
effect from time to time.
8.    No Unit Holder Rights. Neither the Participant, nor any person entitled to
receive payment in the event of the Participant’s death, shall have any of the
rights and privileges of a Unitholder with respect to the Common Units, until
certificates for the Common Units have been issued upon payment of Phantom
Units. The Participant shall not have any interest in any fund or specific
assets of the Company by reason of this award or the Phantom Unit account
established for the Participant.
9.    Assignment and Transfers. The rights and interests of the Participant
under this Grant Letter may not be sold, assigned, encumbered or otherwise
transferred except, in the event of the


4



--------------------------------------------------------------------------------





death of the Participant, by will or by the laws of descent and distribution. If
the Participant dies, any payments to be made under this Grant Letter after the
Participant’s death shall be paid to the Participant’s estate. The rights and
protections of the Company hereunder shall extend to any successors or assigns
of the Company and to the Company’s parents, subsidiaries, and affiliates.
10.    Compliance with Code Section 409A. Notwithstanding any other provisions
hereof, this Grant Letter is intended to comply with the requirements of section
409A of the Code. For purposes of section 409A, each payment of compensation
under this Grant Letter shall be treated as a separate payment.
11.    Applicable Law. The validity, construction, interpretation and effect of
this Grant Letter shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.
12.    Notice. Any notice to the Company provided for in this Grant Letter shall
be addressed to the Company in care of the Corporate Secretary at the Company’s
headquarters, and any notice to the Participant shall be addressed to such
Participant at the current address shown on the records of the Company, or to
such other address as the Participant may designate to the Company in writing.
Any notice shall be delivered by hand, sent by telecopy or enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.
IN WITNESS WHEREOF, the parties have executed this Phantom Unit Grant Letter as
of the Date of Grant.
Attest                        AmeriGas Propane, Inc.


By:                        
Assistant Secretary                 Name:
                         Position:


I hereby (i) acknowledge receipt of the Plan incorporated herein, (ii)
acknowledge that I have read the Grant Letter and understand the terms and
conditions of it, (iii) accept the Phantom Units described in the Grant Letter,
(iv) agree to be bound by the terms of the Plan and the Grant Letter, and (v)
agree that all the decisions and determinations of the Board or the Committee
shall be final and binding on me and any other person having or claiming a right
under this Grant.



Participant


5

